DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15605429, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As a mere example, each of the independent claims recite “a bent sub having a fixed bend that defines a bend direction”. The prior-filed application at most provides support for a generic bent sub (e.g. Para 0016, Figs 1 and 2). However the bent sub disclosed is at most generic and the Figures are largely schematic and do not adequately convey the newly recited limitation. The distinction between a generic bent sub and a specific bent sub with a fixed bend is meaningful. MPEP 2163(I)(A) states, “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.” MPEP 2163.05(II) expands, “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph [….] The trouble is that there is no such disclosure, easy though it is to imagine it." The examiner additionally notes that a bent sub is a generic structure which does not necessarily convey the specific species which applicant now claims, see the definition of bent sub provided. The examiner notes that this is merely exemplary and not all exhaustive of the potential areas in which the prior-filed application fails to provide adequate support for the instant application. Should applicant disagree, the examiner respectfully requests that applicant specifically identify where support for each limitation may be found in the prior-filed application. 
This application repeats a substantial portion of prior Application No. 15780648, filed 6/1/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 18 recite the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim. The parent claim(s) 1 and 13, respectively, have introduced “a stator housing” and “a payload housing”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (US 20170342773 A1), in view of Jarman (US 20170051600 A1).

Regarding claim 1, Keiser teaches a bottom hole assembly for use in a wellbore (Fig 2, BHA 101), the bottom hole assembly comprising: 
a bent sub (Fig 2, bent sub 115) having a bend that defines a bend direction (Fig 2, bent sub 115 defines bend direction as seen, see also Fig 3); 
a power section fixedly coupled to the bent sub (Fig 2, section 106), the power section comprising: 
a stator (Fig 2, 105), the stator including a stator housing (Fig 2, 120) and a stator insert (Fig 2, 122), the stator insert positioned within the housing (Fig 2), the stator housing including an exterior surface (Fig 2, exterior of 120), the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 2, see also Fig 1 and 3, exterior of 120 has a cylindrical outer housing); 
a payload housing (Fig 2, 141), the payload housing fixedly positioned on the exterior surface of the stator housing and mechanically coupled to the stator (Fig 2, housing 141 is on the outside of stator housing 120 and mechanical coupled to stator 105), the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 2, payload housing 141 extends beyond 120), whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 2, payload housing 141 extends beyond 120), wherein the payload housing is at a same longitudinal position on a tool string as the stator insert (Fig 2, payload housing 141 is at the same longitudinal position as insert 122);
 a payload pocket (Fig 2, 143) positioned at least partially within the payload housing (Para 0019, “payload pocket 143 may be positioned within housing 120”); 
a sensor package positioned at least partially within the payload housing (Para 0019, “payload pocket 143 into which sensors, such as MWD or LWD sensors may be positioned”); and 
a rotor (Fig 2, rotor 107), the rotor rotatable eccentrically within the stator (Claim 1, “a rotor, the rotor rotatable eccentrically within the stator”); 
wherein the payload housing is positioned on the stator housing so as to be always aligned with the bend direction (Fig 2, Claim 18, “the payload pocket is rotationally aligned with a toolface of the bottom hole assembly”).  
	Keiser is silent on a bent sub having a fixed bend. 
	Jarman teaches a bent sub having a fixed bend (Para 0049, “the downhole steering tool can be used with a fixed or adjustable bent sub”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Keiser by having a bent sub having a fixed bend as disclosed by Jarman because it is one of two known types of bent sub and selecting between the two known types would be obvious to try, both of which would allow for use of the tool in directional drilling. 

Regarding claim 2, Keiser further teaches wherein the sensor package includes at least part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package (Para 0019, “payload pocket 143 into which sensors, such as MWD or LWD sensors may be positioned”).  

Regarding claim 3, Keiser further teaches wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector (Para 0023).
  
Regarding claim 4, Keiser further teaches wherein the payload housing further comprises a wear pad, the wear pad positioned on an exterior surface of the payload housing (Para 0016).   

Regarding claim 5, Keiser further teaches wherein the payload housing includes means for allowing access to the payload pocket (Note, 112f has been invoked, the corresponding structure is a “hatch cover” and “end plate” see Para 0020, 0022 of the specification as filed, Para 0020 of Keiser).  

Regarding claim 6, Keiser further teaches wherein the housing further comprises one or more wireways formed therein, the wireways including wires positioned therein (Claim 10).  

Regarding claim 7, Keiser further teaches wherein the sensor package comprises at least one sensor positioned within the payload pocket, and wherein the at least one sensor is part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package positioned within the payload pocket (Claim 12).
  
Regarding claim 8, Keiser further teaches wherein the at least one sensor comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector (Claim 13).  

Regarding claim 9, Keiser further teaches a power source positioned within the payload pocket (Claim 14).   

Regarding claim 10, Keiser further teaches wherein the power source is a battery or a generator (Claim 15).  

Regarding claim 11, Keiser further teaches a processor positioned in the payload pocket, the processor electronically coupled to the at least one sensor to gather, receive, store, process, and/or transmit signals from the at least one sensor (Claim 16).  

Regarding claim 12, Keiser further teaches an antenna, acoustic transceiver, or wired connection electronically coupled to the processor (Claim 17).
  
Regarding claim 13, Keiser teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
a bent sub (Fig 2, bent sub 115) having a bend that defines a bend direction (Fig 2, bent sub 115 defines bend direction as seen, see also Fig 3); 
a power section fixedly coupled to the bent sub (Fig 2, section 106), the power section comprising: 
a stator (Fig 2, 105), the stator including a stator housing (Fig 2, 120) and a stator insert (Fig 2, 122), the stator insert positioned within the housing (Fig 2), the stator housing including an exterior surface (Fig 2, exterior of 120), the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 2, see also Fig 1 and 3, exterior of 120 has a cylindrical outer housing);  
a payload housing (Fig 2, 141), the payload housing fixedly positioned on the exterior surface of the stator housing and mechanically coupled to the stator (Fig 2, housing 141 is on the outside of stator housing 120 and mechanical coupled to stator 105), the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 2, payload housing 141 extends beyond 120), whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 2, payload housing 141 extends beyond 120), wherein the payload housing is at a same longitudinal position on a tool string as the stator insert (Fig 2, payload housing 141 is at the same longitudinal position as insert 122); 
a payload pocket (Fig 2, 143) positioned at least partially within the payload housing (Para 0019, “payload pocket 143 may be positioned within housing 120”); 
a sensor package positioned at least partially within the payload housing (Para 0019, “payload pocket 143 into which sensors, such as MWD or LWD sensors may be positioned”); and 
a rotor (Fig 2, rotor 107), the rotor rotatable eccentrically within the stator (Claim 1, “a rotor, the rotor rotatable eccentrically within the stator”);  
wherein the payload housing is positioned on the stator housing so as to be always aligned opposite to the bend direction (Claim 19, “the payload pocket is rotationally aligned opposite a toolface of the bottom hole assembly.”).  
Keiser is silent on a bent sub having a fixed bend. 
	Jarman teaches a bent sub having a fixed bend (Para 0049, “the downhole steering tool can be used with a fixed or adjustable bent sub”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Keiser by having a bent sub having a fixed bend as disclosed by Jarman because it is one of two known types of bent sub and selecting between the two known types would be obvious to try, both of which would allow for use of the tool in directional drilling. 

Regarding claim 14, Keiser further teaches wherein the sensor package includes at least part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package (Para 0019, “payload pocket 143 into which sensors, such as MWD or LWD sensors may be positioned”).  

Regarding claim 15, Keiser further teaches wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector (Para 0023).  

Regarding claim 16, Keiser further teaches wherein the payload housing further comprises a wear pad, the wear pad positioned on an exterior surface of the payload housing (Para 0016).  

Regarding claim 17, Keiser further teaches wherein the payload housing includes means for allowing access to the payload pocket (Note, 112f has been invoked, the corresponding structure is a “hatch cover” and “end plate” see Para 0020, 0022 of the specification as filed, Para 0020 of Keiser).  

Regarding claim 18, Keiser further teaches wherein the housing further comprises one or more wireways formed therein, the wireways including wires positioned therein (Claim 10).  

Regarding claim 19, Keiser further teaches wherein the sensor package comprises at least one sensor positioned within the payload pocket, and wherein the at least one sensor is part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package positioned within the payload pocket (Claim 12).  

Regarding claim 20, Keiser teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
a power section (Fig 2, section 106), the power section including: 
a stator (Fig 2, 105), the stator including a stator housing (Fig 2, 120) and a stator insert (Fig 2, 122), and 
a payload housing (Fig 2, 141), the payload housing fixedly positioned on an outer surface of the stator housing (Fig 2, housing 141 is on the outside of stator housing 120), the outer surface of the stator housing exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 2, see also Fig 1 and 3, exterior of 120 has a cylindrical outer housing), the stator insert positioned within the stator housing (Fig 2), the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 2, payload housing 141 extends beyond 120), the payload housing including a payload pocket (Fig 2, 143), whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 2, payload housing 141 extends beyond 120), wherein the payload housing is at a same longitudinal position on a tool string as the stator insert (Fig 2, payload housing 141 is at the same longitudinal position as insert 122); 
a sensor package positioned at least partially within the payload housing (Para 0019, “payload pocket 143 into which sensors, such as MWD or LWD sensors may be positioned”); and 
a rotor (Fig 2, rotor 107), the rotor rotatable eccentrically within the stator (Claim 1, “a rotor, the rotor rotatable eccentrically within the stator”); 
a flex shaft (Fig 2, 109), the flex shaft mechanically coupled to the rotor and rotatable by the rotor (Fig 2, Para 0017, “Flex shaft 109 may serve to transmit rotational force between rotor 107 and intermediate shaft 111 and allow the eccentric movement of rotor 107”); 
an intermediate shaft (Fig 2, 111), the intermediate shaft positioned within the housing and mechanically coupled to the flex shaft, and the intermediate shaft rotatable concentrically with the housing  (Fig 2, Para 0017, “Flex shaft 109 may serve to transmit rotational force between rotor 107 and intermediate shaft 111 and allow the eccentric movement of rotor 107”); 
a bent sub (Fig 2, bent sub 115), the bent sub mechanically coupled to the stator housing and having a bend that defines a bend direction (Fig 2, bent sub 115 defines bend direction as seen, see also Fig 3, and is coupled to housing 120); 
a bit shaft, the bit shaft mechanically coupled to the intermediate shaft (Fig 2, shaft 117); and 
a drill bit, the drill bit mechanically coupled to the bit shaft (Fig 2, bit 113); 
wherein the payload housing is positioned on the stator housing so as to be always aligned with the bend direction (Fig 2, Claim 18, “the payload pocket is rotationally aligned with a toolface of the bottom hole assembly”).  
	Keiser is silent on a bent sub having a fixed bend. 
	Jarman teaches a bent sub having a fixed bend (Para 0049, “the downhole steering tool can be used with a fixed or adjustable bent sub”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Keiser by having a bent sub having a fixed bend as disclosed by Jarman because it is one of two known types of bent sub and selecting between the two known types would be obvious to try, both of which would allow for use of the tool in directional drilling. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberson (US 20170328144 A1) teaches a centralizer for downhole OCTG having a storage space capable of housing downhole electronics and other down-hole devices, compositions and elements is disclosed.
Downton (US 20050109542 A1) teaches a steerable system comprises a fluid powered motor 10 having a rotor 16 and a stator 18, and a bias arrangement having a plurality of bias pads 34 connected to the stator 18 so as to be rotatable therewith. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676